In a special proceeding, inter alia, to substitute counsel and to compel Stanley S. Hausen to turn over the petitioner’s files to the petitioner’s new attorney, Stanley S. Hausen appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Arniotes, J.), dated October 7, 1999, as denied that branch of his cross motion which was for a charging lien.
Ordered that the order is modified by deleting the provision thereof which denied that branch of the appellant’s cross motion which was for a charging lien and substituting therefor a provision denying that branch of the cross motion as unnecessary; as so modified, the order is affirmed insofar as appealed from, with costs to the petitioner.
*246That branch of the appellant’s cross motion which sought a charging lien was unnecessary. The appellant acknowledges that he had already obtained a charging lien by operation of law pursuant to Judiciary Law § 475-a. Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.